UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 3, 2012 SILVER BULL RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 001-33125 91-1766677 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 925 West Georgia Street, Suite 1908 Vancouver, B.C. V6C 3L2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 604-687-5800 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01 Other Events. Mineralized Material Report On July 6, 2012, Silver Bull Resources, Inc. (the “Company”) announced the results of a technical report (the “Report”) prepared by SRK Consulting (Canada) Inc. (“SRK”) on the silver mineralization in the “Shallow Silver Zone” of the Sierra Mojada Project in Coahuila, Mexico in accordance with the Canadian Securities Administrators’ National Instrument 43-101 — Standards of Disclosure for Mineral Projects (“NI 43-101”). At an economic cutoff grade of 15 grams/tonne of silver for mineralized material possibly accessible by open pit mining, the Report indicates mineralized material of 48.8 million tonnes at an average silver grade of 46 grams/tonne. A copy of SRK’s consent to disclose the results of the Report is filed as Exhibit 99.1 to this report, and is incorporated by reference into the Company’s registration statements on Form S-3 (333-180143), Form S-3 (333-174816), Form S-3 (333-172789), Form S-3 (333-172868), Form S-8 (333-180142) and Form S-8 (333-171723), including any prospectuses or amendments or supplements thereto. “Mineralized material” as used in this current report, although permissible under SEC’s Guide 7, does not indicate “reserves” by SEC standards. The Company cannot be certain that any part of the Sierra Mojada Project will ever be confirmed or converted into SEC Industry Guide 7 compliant “reserves.” Investors are cautioned not to assume that all or any part of the mineralized material will ever be confirmed or converted into reserves or that mineralized material can be economically or legally extracted. Termination of the Ndjole-Mevang and Ogooue Joint Ventures in Gabon, Africa On August 3, 2012, the Company announced the termination of the Ndjole-Mevang Joint Venture Agreement and the Ogooue Joint Venture Agreement, respectively, with AngloGold Ashanti Holdings plc (“AngloGold”).Dome Ventures Corporation, a wholly owned subsidiary of the Company (“Dome”), and AngloGold entered in the Ndjole-Mevang and Ogooue joint venture agreements in October 2009. A copy of the news release announcing these developments is attached hereto as Exhibit 99.2. ITEM 9.01 Financial Statements and Exhibits. (d)Exhibits ExhibitNo. Description Consent of SRK Consulting (Canada) Inc. dated August 3, 2012. News release issued on August 3, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 3, 2012 SILVER BULL RESOURCES, INC. By: /s/ Sean Fallis Sean Fallis Chief Financial Officer EXHIBIT INDEX ExhibitNo. Description Consent of SRK Consulting (Canada) Inc. dated August 3, 2012. News release issued on August 3, 2012.
